Citation Nr: 1810783	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  08-13 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for left ear hearing loss disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher J. Boudi, Attorney
WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

These matters come before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a back disability and hypertension.  These matters also arise from a July 2008 rating decision that denied service connection for tinnitus and hearing loss.  

In August 2009, the Veteran appeared and provided testimony at a Board hearing before the undersigned Veterans Law Judge concerning the issues of service connection for a back disability, hypertension, tinnitus, and hearing loss of both ears.  A transcript of that hearing is associated with the record.

An April 2010 Board decision denied the claims for service connection for hypertension, tinnitus, and hearing loss of both ears.  The Veteran did not appeal the denial of those claims to the United States Court of Appeals for Veterans Claims.  In April 2010, the Board also remanded the issue of entitlement to service connection for a back disability for further development.

In July 2010, the Veteran filed a claim for an increased rating for service-connected PTSD.  In March 2011, he filed a claim to reopen the previously denied claims for service connection for a hearing loss disability of the left and right ears.  A November 2011 rating decision denied those claims.  The Veteran then perfected an appeal of those issues.

The Veteran filed a claim for a TDIU in April 2014.  In May 2015, the RO denied the claim for TDIU.  The Veteran perfected an appeal of that issue.

The issue of entitlement to a TDIU is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Service connection for a hearing loss disability of the left and right ears was denied in an April 2010 Board decision.  The Veteran did not perfect an appeal.

2.  Evidence associated with the record since the April 2010 Board decision is cumulative or redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection for a hearing loss disability of the left and right ears, and does not raise a reasonable possibility of substantiating the claims.

3.  The Veteran's back disability clearly and unmistakably pre-existed entry to service, and did not permanently increase in severity during service.  

4.  Throughout the period on appeal, the evidence of record shows that the Veteran's psychiatric disorder has been productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  depressed mood, anxiety, and chronic sleep impairment, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.




CONCLUSIONS OF LAW

1.  The April 2010 Board decision that denied service connection for hearing loss disability of the left ear is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2017).

2.  As new and material evidence has not been received, the claim for service connection for hearing loss disability of the left ear is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The April 2010 Board decision that denied service connection for hearing loss disability of the right ear is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2017).

4.  As new and material evidence has not been received, the claim for service connection for hearing loss disability of the right ear is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  The Veteran's pre-existing back disability was not aggravated during active service.  38 U.S.C. §§ 1110, 1131, 1132, 1153, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2017).

6.  The criteria for a rating in excess of 50 percent for PTSD have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9413 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C. §§ 5103, 5103A (2012).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in August 2006 and October 2011 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

Concerning the new and material evidence claims, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2017); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA has provided a medical examination concerning the Veteran's low back disability.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the report of the April 2010 examination provides the information needed to fairly decide the claim for service connection, including addressing the determinative issues of diagnosis and causation.  The examiner reviewed and commented on evidence of record, examined the Veteran, directly commented on the Veteran's theories of entitlement, and described the disabilities in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the claims.  The Veteran's contentions were addressed.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinion has sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinion made, the Board finds that the April 2010 VA examination is adequate.  

Additionally, in March 2015, Saint Margaret Mercy Hospital informed VA that they have no records for the Veteran.  In March 2015, the Veteran's attorney requested that VA cease further efforts to obtain records from Dr. Levin.  In light of the actions of the Appeals Management Center in attempting to obtain the Veteran's private treatment records, the performance of the requested examinations, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). 

VA rating decisions that are not timely appealed are final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C. § 5108 (2012); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010).  For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Hearing Loss of Left and Right Ears

The Board denied service connection for hearing loss of the left and right ears in an April 2010 decision.  Ultimately, the Board found that hearing loss disability of the left and right ears was not shown to be etiologically related to service.  

The Board considered the Veteran's statements that he has hearing loss due to exposure to loud noises and artillery fire while he was on active duty.  Additionally, the Veteran's service medical records, post-service private medical treatment records, and VA treatment records, to specifically include VA audiology consult records, were considered.  Specifically, the Board noted that there was evidence of record which suggested that the Veteran experienced hearing loss in both the right and left ear that met the criteria to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2017).  However, to the extent that the Veteran had left and right ear hearing loss disabilities for VA purposes, a June 2008 VA examiner found that it was not at least as likely as not that the Veteran's complaints of hearing loss were related to noise exposure in service.  The Board found that the June 2008 medical evidence was the most persuasive competent medical opinion of record and outweighed the other evidence.

The Veteran did not appeal the January 2010 Board decision, and it became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2017).

The evidence added to the claims file subsequent to the April 2010 Board denial includes additional VA and private treatment records.  Pertinent to the current claim, those additional records contain a VA audiology consult from October 2014 in which the Veteran reiterated that his hearing had gotten worse and that he had hearing loss since service.  The examiner noted that the Veteran's hearing loss in both ears had worsened since the last evaluation, although the Veteran's word understanding had improved in the left ear.  Those records reiterate that the Veteran currently experiences hearing loss.  Therefore, the additional records are cumulative of the evidence previously considered in the April 2010 Board decision.  Thus, as they are cumulative, those treatment records cannot be new and material.  Anglin v. West, 203 F.3d 1343 (2000).

All of the statements from the Veteran reiterate the previously considered assertion that he has hearing loss due to exposure to loud noises while on active duty.  Therefore, those statements merely reiterate contentions that were previously considered by the Board in the April 2010 decision.  Thus, those statements are cumulative and are not material evidence.

The Board finds the evidence added to the claims file since the April 2010 Board decision is cumulative or redundant of the evidence of record and does not raise a reasonable possibility of substantiating the claim.  The evidence added to the record does not include any new competent and credible evidence which demonstrates that the Veteran has a current diagnosis of hearing loss disability of either ear that occurred in or was caused by service, which was the basis for the prior determination.  The Veteran's lay statements are merely redundant of the evidence previously considered, and the medical reports, while showing current hearing loss, do not relate that hearing loss to the Veteran's active service.

As the information provided in support of the application to reopen the claims for service connection for a hearing loss disability of the left and right ears does not include new and material evidence, the appeals as to those issues remain denied and the claims are not reopened.

Service Connection

Service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a relationship between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C. § 1113(b) (2012); 38 C.F.R. § 3.303(d) (2017); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Arthritis is among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for arthritis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C. § 1112 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  

Back Disability

The Veteran claims that a pre-existing back disability was aggravated during the performance of duties in service.  He specifically described being required to carry heavy equipment on a daily basis during service. 

The Veteran's service induction examination noted low back syndrome and possible lumbar fibromyositis.  The Veteran gave a history of back pain for six months.  The service treatment records contain an August 1967 medical note from a private physician who reported low back strain of six months duration.  X-rays showed a tilt to the left of the lumbar spine.  The Veteran had been fitted with a lumbar sacral support and prescribed medication.  The physician indicated that the Veteran had continued to have back pain and his occupational activities had been limited.  On service induction examination in August 1967, the Veteran reported a history of back problems, with the use of a brace.  The clinician noted a history of back pain for the previous six months, low back syndrome, and possible fibromyositis.  The clinician indicated that an X-ray of the spine appeared to show that the Veteran was slightly turned to the left when the film was taken.  It was also noted that the Veteran had been previously rejected from military service due to colitis.  On separation from service, the Veteran reported a history of back problems, along with the use of a brace.  On clinical evaluation, the Veteran's spine was evaluated as normal.  The clinician noted back problems (aches) on prolonged standing.  

Post-service treatment records starting in 1999 show complaints of low back pain and treatment for the lumbar spine.  The records show clinical findings of degenerative disc disease, lumbar radiculopathy, osteoarthritis and spondylosis of the lumbar spine, and a history of low back problems dating back to the 1970s.

At the August 2009 Board hearing, the Veteran stated that he had chronic back problems since the age of 20.  He stated that when he experienced back pain on active duty he treated the pain with painkillers.  He stated that he began seeing doctors for his back before he was drafted, and he felt strongly that service aggravated the back disability.

On VA examination in April 2010, the examiner noted that prior to the Veteran's service, he had incurred a low back strain.  There was no recorded history of injury while the Veteran was on active duty.  It was noted that after service the Veteran worked in industry with a history of repeated episodes of pain to his back.  The examiner commented that the Veteran was diagnosed with degenerative disc disease with herniation and underwent thoracolumbar spine surgery in 1971, 1978, and 1985.  After examining the Veteran, the examiner gave a diagnosis of degenerative disc disease post laminectomy times three.  The examiner opined that it was less likely than not, or a less than a 50 percent probability, that the Veteran' preexisting spine condition was permanently worsened by service beyond its natural progression.  The examiner related that there was no history of injury or treatment in service referable to the low back.

As a preliminary matter, the Board has considered whether the presumption of soundness attaches in the current case.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C. § 1111 (2012).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2017).

Clear and unmistakable evidence of record shows that the Veteran had a low back disability prior to entering service.  The Veteran's service induction examination shows a low back syndrome and possible lumbar fibromyositis at the beginning of active duty service.  Therefore, the presumption of soundness does not attach concerning a back disability.  The pertinent question concerning the back disability is thus whether the pre-existing back disability was aggravated by service.  38 U.S.C. §§ 1111, 1153 (2012); 38 C.F.R. §§ 3.304(b), 3.306 (2017).

The Board finds the opinion offered by the April 2010 VA examiner to be the most persuasive evidence of record.  The opinion of the April 2010 VA examiner outweighs the other evidence of record.  The opinion of the April 2010 VA examiner is highly probative because it was supported by rationale and provided by a trained and experienced medical provider.  The examiner specifically identified and discussed the Veteran's contentions and theory concerning service and his back disability.  Accordingly, the April 2010 VA opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

The Board further finds the April 2010 VA examiner's opinion to be more probative than the Veteran's assertions.  The Board finds that the Veteran can report pain, but is not competent to diagnose spinal disabilities or provide opinions as to the etiology of spine disabilities, particularly in a case such as this one where there are multiple events affecting the spine.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that the weight of the evidence of record in this case shows clearly and unmistakably that the Veteran's back disability pre-existed service and was not permanently worsened, or aggravated, during service.  The evidence shows that the back disability did not increase in severity during service.  The Board further finds that the weight of the evidence is against a finding that any relationship exists between active service and the Veteran's current back disability.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the evidence does not support a finding of a medical nexus between service and the Veteran's back disability.  The evidence also does not support a finding that the Veteran's pre-existing back disability was aggravated during a period of active service because the evidence does not show worsening during service.  The Board finds that the evidence of record weighs against such a finding.  Back examination at separation was normal.  

Accordingly, the Board finds that service connection for a back disability is not warranted and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Increased Rating for PTSD

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran is service-connected for PTSD and assigned a 50 percent rating.  Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2017). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2017).

The Board notes that in accordance with the general rating formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2017).

Service connection for PTSD was originally granted by the RO in a May 2008 decision, effective June 2006.  The present claim for an increased rating was filed in July 2010.

An August 2010 letter from R.G.B., Ph.D., VA treatment provider, shows that the Veteran's condition was worsening due to family conflict issues.  The Veteran could not tolerate to be with anyone who disagreed or contradicted him for any sustained period.  Dr. B. stated that the Veteran had practically no social relationships and little enjoyment in his life.  He was unable to drive much of the time without feeling irritable toward other drivers and desiring to violently attack the drivers of other cars.  The Veteran had to expend great effort in attempting to maintain himself and had difficulty maintaining personal hygiene.

On VA examination in November 2011, the examiner opined that the Veteran's symptoms caused moderate to severe impairment in social and work functioning.  It was noted that his symptoms had increased in terms of severity and degree of impairment since the last examination including increased irritability and less interest in activities.  The examiner specified that the Veteran's level of impairment due to psychiatric symptoms was best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran related that he had been married for 43 years, and he had two adult daughters.  He had close relationships with his family, although he had an increase in his irritability.  He related that he had retired from full-time employment about 10 years previously.  The Veteran reported that he experienced sleep impairment and nightmares about combat.  He reported experiencing suicidal thoughts on a weekly basis with no intent or plan.  He had a depressed mood and anxiety.  

A treatment record from December 2011 contains a GAF score of 55.  The Veteran was distressed about a legal judgement made against him.  He experienced rage reactions.  

In June 2012, the Veteran told a VA treatment provider that he had restless sleep, nightmares, and he had been beating on his wife at night.  The treatment provider remarked that the Veteran had intrusive memories of Vietnam and was acting out the anxieties during his sleep.  A GAF score of 51 was assigned.

In June 2012, R.B., Ph.D, stated that the Veteran did not sleep restfully and that he would strike his wife.  He experienced emotional numbness.  Decreased energy, impairment in impulse control, mood disturbance, difficulty thinking, recurrent memories, apprehension, paranoid thinking, and memory impairment were present.  The examiner indicted that the Veteran could not deal with normal work stress, get along with co-workers, sustain an ordinary routine without special supervision, or complete a normal workday without interruptions from psychologically based symptoms.  The examiner indicated that the Veteran had moderate restriction of activities of daily living and marked difficulties in maintaining social functioning.

An August 2012 VA treatment record contains the Veteran's report of depression, passive suicidality, anger, nightmares, and flashbacks.  Although the Veteran expressed suicidality, he did not believe that he would act on it because of his family.  The examiner opined that the Veteran did not currently exhibit suicidal or homicidal ideation.  

In August 2013, a VA treatment provider noted that the Veteran was upset but congruent.  His speech was normal and his thought process was goal-directed and logical.  His thought content was negative for suicidal or homicidal ideation.  A GAF score of 55 was assigned.

In September 2013, a VA treatment provider noted that the Veteran had good support from his wife.  Suicidal and homicidal ideation was absent.  The Veteran's thought process was goal-directed and logical.  His speech was of a normal rate and rhythm.  A GAF score of 65 was assigned.

A July 2014 VA treatment record indicates that the Veteran experienced some nightmares, loss of short term memory, and irritability and aggressiveness.

On VA examination in April 2015, the examiner specified that the Veteran's PTSD symptoms were best summarized as causing occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he stopped working 10 years previously and never sought employment.  He had been married for 47 years, and he had two daughters and one grandson.  He stated he was depressed and unmotivated.  He experienced nightmares about once per week, and he had irritability and anger.  He was hypervigilant about checking and rechecking his doors.  He complained of short memory.  He thought about suicide periodically, but denied experiencing suicidal or homicidal ideation.  He reported that he did a lot of yard work and gardening, and he used a computer.

The examiner found that the Veteran experienced anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  The examiner objectively found no lapses of memory, and the Veteran was awake, alert, and oriented.  Although the Veteran was slightly irritable, he was not anxious, and his insight and judgment were fair.  No suicidal or homicidal ideation was present at that time.

VA outpatient records from 2014 to 2017 show that the Veteran had exacerbations of irritability and anxiety with persistent mild depression.  The Veteran was taking Sertraline.  He experienced nightmares about once per week.  The treatment notes show that he did not experience impulses, plans, or desire to end his life.  He attended church regularly.  Although he experienced intrusive memories from Vietnam, he did not experience hallucinations.  Examiners found the Veteran to be cooperative and anxious.  Mild depression and moderate irritability were consistently present.  There was no thought disorder or delusion.  The Veteran's thought processes were normal, linear, and goal-directed.  His insight and judgment were consistently intact.

In February 2017, R.B.C., Ph.D., filled out a Disability Benefits Questionnaire for PTSD.  A GAF score of 50 was assigned.  Dr. C. summarized the Veteran's symptoms as occupational and social impairment with reduced reliability and productivity  Dr. C. indicated that the Veteran experienced depressed mood, near-continuous panic or depression, chronic sleep impairment, flattened affect, disturbance of motivation and  mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work-like setting, suicidal ideation, and homicidal ideation.  The examiner indicated that there were no significant changes in the Veteran's social and family history, and there was no known relevant legal and behavioral history.

In March 2017, Dr. C. performed a psychological evaluation of the Veteran.  It was noted that the Veteran lived with his wife of 48 years and had two grown children.  There was no reported history of psychiatric hospitalization.  The Veteran's speech was clearly articulated and relevant.  The Veteran had a flattened affect, but he was stable and appropriate to situation.  He was oriented to person, place, time, and testing.  The Veteran was adequately groomed.

The Board finds that the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the psychiatric disability was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, impairment of memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Therefore, the Board finds the Veteran's symptoms of a psychiatric disability warrant no more than a 50 percent rating throughout the period of appeal.  38 C.F.R. § 4.130, Diagnostic Code 9413 (2017).  

The Board finds that the preponderance of the evidence is against the assignment of a 70 percent or 100 percent rating at any time during the appeal because the evidence is against a finding of total occupational and social impairment or occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  The evidence indicates that the Veteran maintained a good relationship with his spouse and family during the time period.  Additionally, he has maintained contact with relatives.  Moreover, the November 2011 and April 2015 VA examiners, as well as the private examiner Dr. C. in February 2017, determined that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity, a finding consistent with the 50 percent rating currently assigned.  Those findings do not show total occupation or social impairment or deficiencies in most areas, as required for a 70 percent rating.  The conclusions of the November 2011 and April 2015 VA examiners are highly probative, as the examiners both reviewed the record and conducted thorough interviews and examinations of the Veteran.

While the Veteran has experienced nightmares and has struck his spouse, the evidence suggests that he struck his spouse unconsciously.  There is no indication that the Veteran had ever consciously become violent, and his symptoms do not appear to prevent him from functioning independently.  While the Veteran's daughter referred to her father as "OCD," no obsessional rituals that rise to the level of interfering with routine activities have been reported.  The Veteran has expressed suicidal thoughts.  Dr. C. indicated on the Disability Benefits Questionnaire that he filled out in February 2017 that the Veteran experienced suicidal and homicidal ideation.  However, Dr. C. gave no explanation for his indication that the Veteran experienced suicidal and homicidal ideation.  Indeed, his March 2017 examination report mentions fleeting suicidal thoughts, but Dr. C. does not discuss if or how the thoughts rise to the level of ideation.  Contrastingly, August 2012 and April 2015 VA examiners specifically considered the Veteran's reports of suicidal thoughts and found that they did not rise to the level of suicidal ideation.  The evidence is against a finding that the Veteran has experienced suicidal and homicidal ideation.  

The Board acknowledges that in August 2010, Dr. B. remarked that the Veteran had difficulty maintaining personal hygiene.  However, that observation appears to be a single incident.  None of the other evidence of record suggests that the Veteran had difficulty maintaining personal hygiene.  Therefore, it does not provide evidence of a sustained increase of severity necessary to support the assignment of a higher or a staged rating.

Additionally, throughout the time period pertinent to the appeal, the GAF scores assigned have been representative of more moderate symptoms or moderate difficulty in social, occupational, or school functioning, thus supporting the currently assigned 50 percent rating.

Therefore, the evidence indicates that the Veteran's disability more closely approximates occupational and social impairment with reduced reliability and productivity.  Therefore, the Board finds that the Veteran's PTSD warrants no more than a 50 percent rating throughout the period of appeal.

The Board has considered the Veteran's statements regarding the severity of the psychiatric symptoms.  The Veteran is competent to report the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a) (2012); 38 C.F.R. § 3.303(a) (2017); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected psychiatric disability.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any higher rating and the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2017). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected psychiatric disorder at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected psychiatric disorder.  All the symptoms experienced by the Veteran are contemplated or approximated by the appropriate diagnostic criteria which rate the disability based on occupational and social impairment due to all psychiatric symptoms.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  The evidence does not support a finding of frequent hospitalization or marked interference with employment due to his psychiatric disorder.  Thun v. Peake, 22 Vet App 111 (2008).  


ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a hearing loss disability of the left ear and the appeal is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for a hearing loss disability of the right ear and the appeal is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.


REMAND

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to make it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

Substantially gainful employment is that employment which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2017).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31 (1994).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

In this case, the Veteran is service-connected for PTSD, rated 50 percent.  Thus, he does not meet the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

However, where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra- schedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2017).

On the April 2014 application for TDIU, the Veteran indicated that he last worked in 1999 as an construction electrician, and that he had completed four years of high school.  In other training, he had completed a four-year electrical construction apprenticeship.  He stated that his PTSD prevented him from securing or following a substantially gainful occupation.

In September 2001, the Veteran was awarded Social Security Disability benefits based on residuals of a cerebrovascular disease and a back disability.  Service connection has not been established for either of those disabilities.

In June 2012, R.B., Ph.D, indicted that the Veteran could not deal with normal work stress, get along with co-workers, sustain an ordinary routine without special supervision, or complete a normal workday without interruptions from psychologically based symptoms.  

Due to the conflicting evidence, the Board finds that the record unclear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to the service-connected disability.  Notably, none of the VA examiners of record has specifically commented on the Veteran's employability.  The Board finds that completion of an opinion would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination.  The surveyor should provide an opinion as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not (50 percent probability or greater) that the service-connected disabilities, either separately or in combination, make the Veteran unable to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Then, readjudicate the claims, to include considering whether referral for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) is warranted.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


